Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 14-17 in the reply filed on 1/22/21 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 18-19 are canceled.

This application is in condition for allowance except for the presence of claims 18-19 directed to an apparatus non-elected without traverse.  Accordingly, claims 18-19 have been cancelled.

Allowable Subject Matter
Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the cited prior art of record fails to disclose or render obvious a method of fabricating a semiconductor device by performing a process on a substrate, comprising the steps of “forming a masking film made of a polymer having a urea bond by supplying an isocyanate and an amine which are polymerizing raw materials to a surface of the substrate on which an etching target film formed and removing the masking film by heating the substrate to depolymerize the polymer, wherein the isocyanate is a monofunctional molecule having only one isocyanate group or the amine is a monofunctional molecule having only one amine group”, in combination with the rest of the steps/limitations of claim 14.
The closest prior art is that of Shirato et al. (JP 2005292528 A). Shirato discloses a composition for forming a resist lower layer film to be used in a resist process including a pyrolysis step of a resist lower film, the composition which can be easily decomposed and removed by simple heat treatment without requiring ashing, which does not damage an inorganic coating such as a low-k film, and which has excellent filling performance in a gap. The composition for forming a resist lower layer film contains (A) an organic polymer and (B) an organic solvent and is characterized in that: when the (A) organic polymer is heated at 300°C for one hour, the weight reduction rate is ≤5 wt.%; when the (A) organic polymer is heated at 420°C for one hour, the weight reduction rate is ≥90 wt.%; (B) the organic solvent has ≥160°C boiling point; and the rate of content of the organic solvent (B) is ≥20 wt.% (translated abstract).
Shirato discloses [0029]As the curing agent, for example, 2,3‐tolylenediisocyanate, 2,4‐tolylenediisocyanate, 3,4‐tolylenediisocyanate, 3,5‐tolylenediisocyanate, or the like is used.

Shirato also fails to disclose an amine as a monofunctional molecule having only one amine group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.D/             Examiner, Art Unit 1713                                                                                                                                                                                           

/NADINE G NORTON/             Supervisory Patent Examiner, Art Unit 1713